Citation Nr: 1043993	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a disability manifested by 
tremors. 



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from July 1968 to July 1972.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in pertinent part 
denying service connection for tremors.

The Board remanded the case in June 2010 for additional 
development.  It now returns for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veteran has endorsed multiple alternative theories of 
entitlement for his claim for service connection for tremors.  He 
has asserted that they developed in service; that they have 
persisted from service to the present time; that they resulted 
from herbicide agent (Agent Orange) exposure in service; that 
they resulted from a head injury which he suffered while 
stationed at Camp Lejeune, North Carolina; and that they resulted 
from the stress of combat in service.  The Board previously, in 
the June 2010 remand, addressed the implicated issues associated 
with these various bases of the claim.  In this remand it is 
sufficient that the Board reiterate those bases of claim which 
warranted remand development at that time and, based on 
substantial inadequacy of the remand examination obtained, 
necessitates a further attempt at development now.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board in June 2010 found sufficient indication of an 
association between stress of combat and/or the Veteran's 
service-connected PTSD associated with combat exposure, and the 
Veteran's claimed tremors, based on the evidence presented, to 
warrant a VA examination to address the implicated medical 
questions of causation and/or etiology, in furtherance of the 
Veteran's claim.  38 C.F.R. § 3.159(c)(4). 
 
As the Board noted in its June 2010 remand, under 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), service connection for a combat-
related injury may be based on lay statements alone, but that 
does not relieve a claimant of the requirements to demonstrate 
current disability and a nexus to service to support a claim for 
service connection, and for both those requirements competent 
medical evidence is generally required.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see also Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

The VA examiner who conducted a VA examination for compensation 
purposes in August 2010 concluded that he could not state, 
"without resorting to mere speculation," whether tremors 
experienced now were due to combat in Vietnam.  In this regard, 
the Board has no doubt that there are some medical questions that 
have no known answers, and a medical opinion is not inadequate 
merely because it is inconclusive.  However, to be adequate, more 
than a conclusion needs to be expressed that the cause or 
etiology of a particular condition is not known or is unknowable.  
Instead, a sufficient rationale and supporting explanation needs 
to be provided that addresses such matters as whether, for 
example, the condition manifested in an unusual way such that its 
cause or origin is unknowable, there are other risk factors for 
developing the condition, or the question presented is so outside 
the norm of practice that it is impossible for the clinician to 
use her or his medical expertise, training, and literature to 
render an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

The examiner must be expected to exert medical judgment even 
where medical certainty is not present, and, here, did not answer 
the question of probable etiology of claimed tremors as related 
to in-service stressors.  Further, the examiner did not address 
the ancillary question of whether the Veteran's tremors may be 
attributed to his service-connected PTSD.  Hence, as already 
noted, the examination conducted in August 2010 is inadequate for 
purposes of the Board's adjudication.  Stegall.  


In addition, the Board notes that the August 2010 VA examiner 
presumed that the Veteran had tremors dating from service, based 
on the Veteran's self-reported history at that examination.  If 
this were the case, then service connection for tremors could be 
granted on a direct service-incurrence basis, based on continuity 
of symptomatology, pursuant to 38 C.F.R. § 3.303(b), and no 
medical opinion would be necessary.  Hence, for a pertinent VA 
examination opinion in furtherance of the claim, that opinion 
must contrarily assume that tremors in fact did not have their 
onset until years after service, as is indicated by the absence 
of corroborating evidence of tremors at any time proximate to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran and his representative 
the opportunity to submit additional evidence 
or argument in furtherance of the appealed 
claim.  

2.  Then, schedule the Veteran for a VA 
examination by a specialist in neurological 
disorders other than the examiner who conducted 
the VA examination for compensation purposes in 
August 2010.  The examiner should review the 
claims file, including anything obtained pursuant 
to this Remand.  The claims file must be made 
available to the examiner for review.  The 
examiner should conduct any special studies deemed 
necessary to answer the questions posed here, and 
a complete rationale for any opinions expressed 
should be provided.  The examiner should provide 
responses to the following questions:

a.  Identify and diagnose, if possible, the 
nature of the Veteran's current tremors.  

b.  Assume that the Veteran's tremors were not 
present in service and did not have their 
onset until years thereafter.  (Otherwise 
service connection for  tremors would be 
granted based on continuity of symptomatology 
from service or based on a first-year-post-
service presumption for neurological 
disorders.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309.)  State whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that the Veteran's 
current tremors developed due to stress he 
experienced in combat in Vietnam; or 
contrarily, is any such a relationship to 
service unlikely (i.e., less than a 50/50 
probability)?  In answering this question, the 
examiner should consider the Veteran's own 
assertions, as well as the credibility or lack 
of credibility of those assertions, based on 
all evidence provided.  However, the examiner 
must, for purposes of this case, accept that 
the Veteran did engage in combat in Vietnam, 
based on his receipt of a Combat Action 
Ribbon, and that he experienced stress in 
service during that combat.  

c.  In the alternative, is it at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that current tremors 
developed from or have been aggravated by the 
Veteran's service-connected posttraumatic 
stress disorder (PTSD); or is any such a 
relationship to PTSD unlikely (i.e., less than 
a 50/50 probability)?  In other words, even if 
the tremor condition is not directly related 
to service, is it made worse (above its 
baseline level of disability before any 
aggravation) by the service-connected PTSD, 
and, if so, to what degree?  As above, in 
answering this question, the examiner must 
consider the Veteran's own assertions, as well 
as the credibility or lack of credibility of 
those assertions, based on all evidence 
provided.  However, the examiner is advised 
that PTSD related to service has been 
established.  


d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  The term "aggravated" in this 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.   

f.  The examiner should answer all questions 
posed, and provide a complete explanation for 
each opinion provided.  If any question cannot 
be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation as to why such question 
cannot be answered.  The examiner should note 
in this regard that a VA examination obtained 
in August 2010 was deemed inadequate because 
it found that an opinion as to cause or 
etiology could not be provided because it 
would amount to "mere speculation," without 
an adequate explanation why this was so.  The 
examination report was also inadequate for 
failure to answer all the questions posed.  

3.  Once the above-requested development has been 
completed, readjudicate the Veteran's claim for 
service connection for tremors.  If the decision 
remains adverse to the Veteran, provide him and 
his representative with an appropriate 
supplemental statement of the case (SSOC).  Then 
return the case to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

